DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Response filed on 01/24/22.  Accordingly, claims 1-20 are currently pending.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches or suggests a receiver-side apparatus for wireless communication, comprising: a reception circuitry configured to receive, over a channel, a signal comprising a known reference signal superimposed on an unknown data signal; and a processor, coupled to the reception circuitry, configured to: (A)    generate a channel estimate using the known reference signal and by demodulating the signal; (B)    use the channel estimate to equalize the channel, thereby producing an estimation of the data symbols and the superimposed reference signal; (C)    remove the known reference signal from the estimation obtained in Step (B); (D)    decode data output after removing the known reference signal in Step (C) thereby generating estimation of the unknown data signal and extrinsic estimations of encoded symbols in the signal; (E)    apply the channel estimate to the estimation of the unknown data signal and subtracting resulting signal from the received signal to generate a revised estimate of the received reference signal; 
-Regarding independent claim 7, none of prior art of record teaches or suggests a receiver-side apparatus for wireless communication, comprising: a reception circuitry configured to receive, over a channel, a signal comprising a known reference signal superimposed on an unknown data signal; and a processor, coupled to the reception circuitry, configured to: (A)    generate a channel estimate using the known reference signal and by demodulating the signal; (B)    apply the channel estimate obtained in Step (A) to the known reference signal and subtracting the result from the received signal; (C)    use the channel estimate to equalize the signal obtained in Step (B), thereby producing an estimation of the data symbols; (D)    decode data output thereby generating estimation of the unknown data signal and extrinsic estimations of encoded symbols in the signal; (E)    apply the channel estimate to the estimation of the unknown data signal and subtracting resulting signal from the received signal to generate a revised estimate of the received reference signal; and (F)    generate a new channel estimation using the revised estimate of the received reference signal.
-Regarding independent claim 13, none of prior art of record teaches or suggests a receiver-side apparatus for wireless communication, comprising: a reception circuitry configured to receive, over a channel, a signal comprising a known reference signal superimposed on an unknown data signal over a channel; and a processor, coupled to the reception circuitry, configured to: (A)    generate a channel estimate using the known reference signal and by demodulating the signal; (B)    use the channel estimate to equalize the channel, and subtracting the known reference signal therefrom; (C)    produce an estimation of the data 
-Regarding independent claim 17, none of prior art of record teaches or suggests a receiver-side apparatus for wireless communication, comprising: a reception circuitry configured to receive, over a channel, a signal comprising a known reference signal superimposed on an unknown data signal; and a processor, coupled to the reception circuitry, configured to: (A)    generate a channel estimate using the known reference signal and by demodulating the signal; (B)    apply the channel estimate obtained in Step (A) to the known reference signal and subtracting the result from the received signal; (C)    use the channel estimate to equalize the signal obtained in Step (B), thereby producing an estimation of the data symbols; (D)    decode data output from the estimation of the data symbols obtained in step (C), thereby generating estimation on the unknown data signal and extrinsic estimations of encoded symbols in the signal; (E)    apply the channel estimate on the estimation of the unknown data signal and subtracting resulting signal from the received samples to generate a revised estimate of the received reference signal; and (F)    generate a new channel estimation using the revised estimate of the received reference signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632